Exhibit 99.1


Pluralsight, Inc. Announces $450 Million Convertible Notes Offering
SILICON SLOPES, Utah, March 4, 2019 -- Pluralsight, Inc. (NASDAQ: PS) today
announced its intention to offer, subject to market conditions and other
factors, $450 million aggregate principal amount of convertible senior notes due
2024 (the “notes”) in a private placement to qualified institutional buyers
pursuant to Rule 144A under the Securities Act of 1933, as amended (the “Act”).
Pluralsight also expects to grant the initial purchasers of the notes a 13-day
option to purchase up to an additional $67.5 million aggregate principal amount
of the notes.
The notes will be senior unsecured obligations of Pluralsight, and interest will
be payable semi-annually in arrears. The notes will be convertible into cash,
shares of Pluralsight’s Class A common stock (“Class A common stock”), or a
combination thereof, at Pluralsight’s election. The interest rate, initial
conversion rate and other terms of the notes are to be determined upon pricing
of the offering.
Pluralsight expects to use a portion of the net proceeds of the offering of the
notes to pay the cost of the capped call transactions described below.
Pluralsight intends to provide the remainder of the net proceeds from the
offering of the notes to Pluralsight Holdings, LLC or its subsidiaries to be
used for working capital and other general corporate purposes, as well as the
acquisition of, or investment in, complementary products, technologies,
solutions, or businesses, although Pluralsight has no present commitments or
agreements to enter into any acquisitions or investments as of the date of this
press release.
In connection with the pricing of the notes, Pluralsight expects to enter into
capped call transactions with one or more of the initial purchasers or their
respective affiliates and/or other financial institutions (the
“counterparties”). The capped call transactions are expected to offset the
potential dilution to the Class A common stock upon any conversion of notes
and/or offset any cash payments Pluralsight is required to make in excess of the
principal amount of converted notes, as the case may be, with such offset
subject to a cap. If the initial purchasers exercise their option to purchase
additional notes, Pluralsight expects to use a portion of the proceeds from the
sale of the additional notes to enter into additional capped call transactions
with the counterparties.
Pluralsight expects that, in connection with establishing their initial hedge of
the capped call transactions, the counterparties or their respective affiliates
will purchase shares of the Class A common stock and/or enter into various
derivative transactions with respect to the Class A common stock concurrently
with, or shortly after, the pricing of the notes, including with certain
investors in the notes. These activities could increase (or reduce the size of
any decrease in) the market price of the Class A common stock or the notes at
that time. In addition, the counterparties or their respective affiliates may
modify their hedge positions by entering into or unwinding various derivatives
with respect to the Class A common stock and/or purchasing or selling shares of
the Class A common stock or other securities of Pluralsight in secondary market
transactions following the pricing of the notes and prior to the maturity of the
notes (and are likely to do so during any observation period relating to a
conversion of the notes). This activity could also cause or prevent an increase
or a decrease in the market price of the Class A common stock or the notes,
which could affect the ability of noteholders to convert the notes and, to the




--------------------------------------------------------------------------------




extent the activity occurs during any observation period related to a conversion
of the notes, could affect the number of shares of Class A common stock and
value of the consideration that noteholders will receive upon conversion of the
notes.
Concurrently with the offering of notes, certain selling stockholders of
Pluralsight are offering approximately 13,558,464 shares of Pluralsight’s Class
A common stock in an underwritten public offering. Certain selling stockholders
also intend to grant the underwriters a 30-day option to purchase up to an
additional 2,033,770 shares of Pluralsight’s Class A common stock. The offering
of notes is not contingent upon the concurrent public offering of Class A common
stock, and the concurrent public offering of Class A common stock is not
contingent upon the offering of notes.
This announcement is neither an offer to sell nor a solicitation of an offer to
buy any securities and shall not constitute an offer, solicitation or sale in
any jurisdiction in which such offer, solicitation or sale is unlawful. The
notes will be offered to qualified institutional buyers pursuant to Rule 144A
under the Act. The notes and the shares of Class A common stock issuable upon
conversion of the notes, if any, have not been, and will not be, registered
under the Act or the securities laws of any other jurisdiction and may not be
offered or sold in the United States without registration or an applicable
exemption from registration requirements.
Forward-Looking Statements
This press release includes forward-looking statements within the meaning of
Section 27A of the Act and Section 21E of the Securities Exchange Act of 1934.
These statements involve risks and uncertainties that could cause actual results
to differ materially, including, but not limited to, whether Pluralsight will be
able to consummate the offering of notes and Class A common stock, the final
terms of such offerings and the capped call transactions, the satisfaction of
customary closing conditions with respect to the offerings, prevailing market
conditions, the anticipated use of net proceeds of the note offering which could
change as a result of market conditions or for other reasons, whether the capped
call transactions will become effective and the impact of general economic,
industry or political conditions in the United States or internationally.
Forward-looking statements may be identified by the use of the words “may,”
“will,” “expect,” “intend” and other similar expressions. These forward-looking
statements are based on estimates and assumptions by Pluralsight’s management
that, although believed to be reasonable, are inherently uncertain and subject
to a number of risks. Actual results may differ materially from those
anticipated or predicted by Pluralsight’s forward-looking statements. All
forward-looking statements are subject to other risks detailed in Pluralsight’s
Annual Report on Form 10-K for the year ended December 31, 2018 and the risks
discussed in Pluralsight’s other filings with the Securities and Exchange
Commission. You are cautioned not to place undue reliance on these
forward-looking statements, which speak only as of the date hereof. All
forward-looking statements are qualified in their entirety by this cautionary
statement, and Pluralsight undertakes no obligation to revise or update this
press release to reflect events or circumstances after the date hereof, except
as required by applicable law.


-2-

--------------------------------------------------------------------------------




Investor Contact:
Mark McReynolds
Investor Relations
Pluralsight
(801) 784-9007
ir@pluralsight.com
Media Contact:
DJ Anderson
Communications/Press
Pluralsight
(801) 784-9007
dj@pluralsight.com


-3-